Citation Nr: 1221772	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-13 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for psychoneurosis, gastrointestinal disturbance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from November 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was previously before the Board in July 2010 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's July 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in April 2011, granting the Joint Motion, and returned the case to the Board.

In September 2011, the Board remanded the case for a VA examination.  As discussed below, the Board finds that additional development is needed prior to adjudication of the claim.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was evaluated at a VA examination in September 2011, as requested by the Board in the September 2011 remand order.  At the September 2011 VA examination, the appellant reported that he was "last admitted for vomiting to Fostoria" in June 2010.  The report appears to refer to Fostoria Community Hospital ("Fostoria Hospital"), where the appellant has previously been hospitalized.  The September 2011 VA examination report reflects that the appellant reported that he had not had any vomiting since 2010.  As the appellant has consistently reported that vomiting is one of the symptoms of his service-connected disability and he reported that he was hospitalized during the period on appeal for vomiting, the June 2010 Fostoria Hospital records are pertinent to the appellant's claim.  As VA is on notice that the private treatment records exist and are potentially relevant to his claim, all reasonable effort to obtain the outstanding Fostoria Hospital records must be undertaken.  38 C.F.R. § 3.159.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

The Board also finds that the September 2011 VA opinion is inadequate.  The VA examination report reflects that the appellant had a normal abdominal examination.  The VA examiner opined that the appellant's psychogenic neurosis should not have led to gastroesophageal reflux disease (GERD), diverticulitis, irritable bowel syndrome or a hiatal hernia.  The VA examiner stated that the above conditions have a specific etiology and are not service-connected or made worse by the service-connected psychoneurosis, gastrointestinal disturbance.  The VA examiner stated that one would have expected more of a temporal relationship with regard to the above conditions if they were aggravated by his service-connected psychoneurosis and there were no medical records to support this claim.  

In the September 2011 remand, the Board requested that the VA examiner provide an opinion as to whether any current gastrointestinal disturbance identified, GERD, diverticulitis, irritable bowel syndrome, or a hiatal hernia was part of his service-connected psychoneurosis, gastrointestinal disturbance.  Although the VA examiner stated that the appellant's above conditions had a specific etiology, he did not specifically provide an opinion as to whether they were part of the appellant's service-connected psychoneurosis, gastrointestinal disturbance.  The VA examiner also failed to explain why the conditions had a specific etiology.  As noted in the September 2011 remand, the appellant was diagnosed with GERD, diverticulitis,  and irritable bowel syndrome during the period on appeal.  (See June 2006 and December 2006 Fostoria Hospital records, and April 2008 VA treatment record)  The June 2006 Fostoria Hospital record notes that the appellant had a history of a hiatal hernia in June 2002.  (See June 2002 Fostoria Hospital record)  Consequently, a specific opinion with a complete rationale as to whether the conditions were part of the appellant's service-connected psychoneurosis, gastrointestinal disturbance is necessary.  Additionally, as the VA examiner's rationale for his opinion that the conditions were not service-connected or made worse by the service-connected psychoneurosis, gastrointestinal disturbance is vague, a new opinion in regard to those issues would be useful.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the September 2011 VA opinion is inadequate, the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The appellant should be requested to identify all sources of medical treatment, both private and VA, for symptoms related to his service-connected psychoneurosis, gastrointestinal disturbance.  After obtaining the necessary waivers, as appropriate, the AOJ should attempt to obtain all the identified records that are not presently part of the evidence and associate them with the claims file.  These records should include, but are not limited to, those pertaining to his hospitalization for vomiting in June 2010 at Fostoria Hospital.  

If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, arrange for a health care provider with appropriate expertise to review the appellant's VA claims folder and provide an opinion, with supporting rationale, as to: 

* Whether it is at least as likely as not that: (1) any gastrointestinal condition identified in any new records obtained; (2) GERD; (3) diverticulitis; (4) irritable bowel syndrome; or (5) a hiatal hernia (See June 2006 and December 2006 Fostoria Hospital records, and April 2008 VA treatment record), is part of the appellant's service-connected psychoneurosis, gastrointestinal disturbance.

* Whether it is at least as likely as not that: (1) any gastrointestinal condition identified in any new records obtained; (2) GERD; (3) diverticulitis; (4) irritable bowel syndrome; or (5) a hiatal hernia, is caused or aggravated by the service-connected psychoneurosis, gastrointestinal disturbance, or whether any increase in disability is due to the natural progress of the disease.

If the reviewing examiner finds that physical examination of the appellant and/or diagnostic testing is necessary, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to an evaluation in excess of 10 percent for psychoneurosis, gastrointestinal disturbance.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



